Citation Nr: 1725607	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-62 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to September 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  On May 16, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to service connection for right ear hearing loss.  

2.  On May 16, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to service connection for bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for right ear hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In a May 2017 statement, the Veteran, through his representative, submitted a written request expressing his intent to withdraw his entire appeal from consideration.  Hence, there remain no allegations of errors of fact or law with respect to the issue of entitlement to service connection for right ear hearing loss or the issue of entitlement to service connection for bilateral tinnitus.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for right ear hearing loss is dismissed.  

The appeal as to the issue of entitlement to service connection for bilateral tinnitus is dismissed.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


